Foster, J.
The maker of a note payable to bearer cannot defeat an action thereon brought in the name of one who had possession of the note at the commencement of the suit and has continued to hold it ever since, by showing that a third party was the real owner of the note, when it appears that such third party has never objected to the possession of the plaintiff and the suit brought by him, but has expressly consented to and ratified such possession and the prosecution of the action. Beekman v. Wilson, 9 Met. 436.
The application of this principle to the facts of the present case shows that the exceptions must be overruled.